 

Loan Nos. 30-9991191 and 34-3002026

Property Name: Wells Fargo Tower

 

CONSENT AND ACKNOWLEDGMENT AGREEMENT

 

THIS CONSENT AND ACKNOWLEDGMENT AGREEMENT (this “Agreement”) is entered into as
of this 15th day of October 2013, by and among U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE, SUCCESSOR-IN-INTEREST TO BANK OF AMERICA, N.A., AS TRUSTEE FOR THE
REGISTERED HOLDERS OF GS MORTGAGE SECURITIES CORPORATION II, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2007-GG10 (“Lender”); NORTH TOWER, LLC, a
Delaware limited liability company (“Borrower”); MPG OFFICE, L.P., a Maryland
limited partnership (f/k/a Maguire Properties, L.P.) (“Old Guarantor”); and
BROOKFIELD DTLA HOLDINGS LLC, a Delaware limited liability company (“New
Guarantor”).

 

RECITALS

 

A.           Pursuant to that certain Loan Agreement, dated as of April 4, 2007,
by and between Lehman ALI Inc. (“Lehman”) and Greenwich Capital Financial
Products, Inc. (“Greenwich”, and collectively with Lehman, “Original Lender”)
and Borrower, as amended by that certain Amendment to Non-Recorded Loan
Documents, dated as of June 7, 2007, between Borrower and Original Lender (as so
amended, the “Original Loan Agreement”, as amended by this Agreement, and as the
same may be further amended, restated, replaced or otherwise modified from time
to time, the “Loan Agreement”), Original Lender made a loan to Borrower in the
aggregate original principal amount of Five Hundred Fifty Million and 00/100ths
Dollars ($550,000,000.00) (the “Loan”), as evidenced by that certain Promissory
Note (A-l), dated as of April 3, 2007, made by Borrower to the order of Lehman,
and that certain Promissory Note (A-2), dated as of April 4, 2007, made by
Borrower to the order of Greenwich (collectively, as amended, restated, replaced
or otherwise modified from time to time, the “Note”).

 

B.           The Loan is secured by, among other things, that certain Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing (as
amended, restated, replaced or otherwise modified from time to time, the
“Security Instrument”), dated as of April 4, 2007, made by Borrower to Chicago
Title Insurance Company, as trustee, for the benefit of Original Lender, and
recorded in the official records of Los Angeles County, California, and
encumbering that certain real property, buildings, structures and other
improvements described therein.

 

C.           In connection with the Loan, Old Guarantor and Borrower executed
that certain Environmental Indemnity Agreement, dated as of April 4, 2007 (as
amended, restated, replaced or otherwise modified from time to time, the
“Environmental Indemnity”), in favor of Original Lender, and Old Guarantor
executed that certain Guaranty Agreement, dated as of April 4, 2007 (the “Old
Guaranty”), in favor of Original Lender.

 

1

 

 

D.           Lender is the current holder of the Loan, and Wells Fargo Bank,
National Association is master servicer and services the Loan for, and on behalf
of, Lender.

 

E.           The Original Loan Agreement, the Note, the Security Instrument and
all other documents executed by Borrower, Old Guarantor and/or others in
connection with the Loan in effect immediately prior to the date hereof are
hereafter collectively referred to as the “Original Loan Documents”. The
Original Loan Documents (as amended by this Agreement), this Agreement, and all
other documents executed by Borrower, Old Guarantor, New Guarantor and/or others
in connection with this Agreement or the Loan, together with any supplements,
amendments, modifications, replacements or extensions thereof, are hereafter
collectively referred to as the “Loan Documents”.

 

F.           MPG Office Trust, Inc. (“MPG REIT”), Old Guarantor, Brookfield DTLA
Holdings LLC, Brookfield DTLA Fund Office Trust Investor Inc., Brookfield DTLA
Fund Office Trust Inc. (“REIT Merger Sub”), and Brookfield DTLA Fund Properties
LLC (“Partnership Merger Sub”) (collectively, the “Merger Parties”) entered into
that certain Agreement and Plan of Merger, dated as of April 24, 2013, as
amended by the Waiver and First Amendment to Agreement and Plan of Merger, dated
as of May 19, 2013, by and among the Merger Parties, as further amended by the
Second Amendment to Agreement and Plan of Merger, dated as of July 10, 2013, by
and among the Merger Parties, and as further amended by the Third Amendment to
Agreement and Plan of Merger, dated as of August 14, 2013, by and among the
Merger Parties (as so amended, together with (i) all Schedules and Exhibits
thereto, (ii) that certain letter, dated as of September 13, 2013, by MPG REIT
addressed to Brookfield Office Properties Inc., extending the Outside Date (as
defined therein), and (iii) that certain letter, dated as of September 27, 2013,
by MPG REIT addressed to Brookfield Office Properties Inc., extending the
Outside Date, the “Transaction Agreement”).

 

G.           On the date hereof, pursuant to the Transaction Agreement, or as
otherwise contemplated by this Agreement, as applicable, (i) MPG REIT shall
merge with REIT Merger Sub, Partnership Merger Sub shall merge with Old
Guarantor, and the other transactions contemplated by the Transaction Agreement
shall occur so that the direct and indirect ownership interests in Borrower are
as set forth on Schedule 5 attached hereto (such mergers and the other transfers
and other transactions that are required to occur in order for the direct and
indirect ownership structure of Borrower to be the same as set forth on Schedule
5 attached hereto, collectively, the “Equity Transfer”), (ii) Old Guarantor (in
its capacity as Manager) shall be terminated as the Manager of the Property (and
the Management Agreement to which it is a party shall be terminated), (iii)
Brookfield Properties Management (CA) Inc., a Delaware corporation (“New
Manager”), shall be engaged by Borrower as the replacement Manager of the
Property pursuant to that certain Management and Leasing Agreement, dated as of
the date hereof, (iv) Old Guarantor shall be released from its obligations under
the Old Guaranty and Environmental Indemnity in accordance with the terms
hereof, and (v) New Guarantor shall execute and deliver the New Guaranty (as
defined below) and join the Environmental Indemnity in accordance with the terms
hereof (the transactions contemplated by clauses (i) through (v), collectively,
the “Transaction”).

 

H.           The Transaction is not permitted under the terms of the Original
Loan Agreement and the other Original Loan Documents without obtaining Lender’s
consent in connection therewith; therefore Borrower is seeking Lender’s consent
to the Transaction and to certain matters set forth herein, under the terms and
conditions hereof.

 

2

 

 

I.           Upon consummation of the Transaction, New Guarantor will own,
indirectly, the equity interests in Borrower reflected on Schedule 5 attached
hereto, and New Guarantor will substantially benefit from the Transaction; as a
condition to Lender’s consent to the Transaction, New Guarantor will execute a
new Guaranty Agreement, dated as of the date hereof (as amended, restated,
replaced or otherwise modified from time to time, the “New Guaranty”) in favor
of Lender, concurrently with this Agreement, and join the Environmental
Indemnity as the Guarantor and an Indemnitor (as each term is defined in the
Environmental Indemnity) in accordance with the terms hereof.

 

J.           All capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.            Consent to the Transaction. Subject to each of the terms and
conditions set forth herein, Lender hereby consents to the Transaction.
Furthermore, the parties hereto agree that Lender’s consent to the Transaction
is a one-time consent restricted to the Transaction, and such consent shall not
otherwise constitute a consent, waiver or modification of any right, remedy or
power of Lender under any of the Loan Documents or otherwise.

 

2.            Representations and Warranties.

 

(a)          Borrower Organizational Documents. Borrower represents and warrants
to Lender that (i) the certificate of formation and limited liability company
agreement of Borrower delivered to Lender in connection with the closing of the
Loan have not been amended, modified or revoked since the Closing Date, other
than any such amendment or modification to Borrower’s certificate of formation
or limited liability company agreement that was effectuated in accordance with
the Loan Documents and is attached as an exhibit to the officer’s certificate
delivered to Lender in connection with this Agreement (the “Officer’s
Certificate”), and (ii) true, correct and complete copies of the certificate of
formation and limited liability company agreement of Borrower, in each case, as
amended (if applicable), as of the date hereof are attached to the Officer’s
Certificate.

 

3

 

 

(b)          Execution, Delivery, Authority, No Violations. Each of Borrower,
Old Guarantor and New Guarantor, with respect to itself only, represents and
warrants to Lender that: (i) it is duly formed, validly existing and in good
standing as a limited liability company or limited partnership, as applicable,
under the laws of the state of its formation, with full power and authority to
own its assets and conduct its business, and is duly qualified in all
jurisdictions in which the ownership or leasing of its property or the conduct
of its business requires such qualification; (ii) this Agreement and the other
documents executed in connection with this Agreement and the Transaction by such
entity have been duly executed and delivered and constitute the legal, valid and
binding obligations of such entity, enforceable against such entity in
accordance with their terms, except as such enforcement may be limited by
bankruptcy, insolvency, moratorium or other laws affecting the enforcement of
creditors’ rights, or by the application of the rules of equity; (iii) the
execution and delivery of this Agreement and the other documents executed in
connection herewith by such entity, and the performance of its respective
obligations hereunder and thereunder, and the consummation of the transactions
contemplated hereunder (or such portions of such transactions to which it is a
party), (A) have been duly authorized by all requisite organizational action on
the part of such entity and will not violate any provision of any applicable
legal requirements, decree, order, injunction or demand of any court or other
governmental authority applicable to such entity, or any organizational document
of such entity and (B) do not require any consent, approval, authorization or
order of any court, governmental authority or any other Person, other than those
which have already been obtained by such entity prior to the date hereof; and
(iv) except to the extent modified by (A) this Agreement, (B) the First
Amendment to Lockbox Agreement, dated as of the date hereof (the “Lockbox
Agreement Amendment”), among Borrower, Lender, Old Guarantor (in its capacity as
Manager), New Manager and Bank of the West, and (C) the First Amendment to Cash
Management Agreement, dated as of the date hereof (the “Cash Management
Agreement Amendment”), among Borrower, Lender, Old Guarantor (in its capacity as
Manager) and New Manager, the terms of the Original Loan Documents remain
unmodified and the respective obligations of Borrower and Old Guarantor under
the Loan Documents remain in full force and effect in accordance with the terms
and provisions hereof and thereof.

 

(c)          Property Agreements. Borrower represents and warrants to Lender
that: (i) except as listed on Schedule 1 attached hereto, no consent, approval
or authorization to the Transaction or the execution and delivery of this
Agreement and the other documents executed in connection herewith by such
entity, and the performance of its respective obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereunder is
required pursuant to any material Property Agreement and (ii) neither the
Transaction nor the execution and delivery of this Agreement and the other
documents executed in connection herewith by Borrower, and the performance of
its obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereunder does, nor will, (A) result in a default
under any material Property Agreement, (B) materially and adversely affect the
use, possession, ownership or operation of the Property under or with respect to
any material Property Agreement, (C) materially and adversely affect any right,
privilege, benefit, liability or obligation of Borrower under or with respect to
any material Property Agreement, or (D) deprive Lender of any material direct or
indirect benefits of, or rights under, any material Property Agreement. Borrower
further represents and warrants to Lender that true, correct and complete copies
of all consents, approvals and authorizations listed on Schedule 1, if any, have
been delivered to Lender. For the purposes of this Section 2(c), “Property
Agreement” shall mean each document or agreement to which Borrower is a party or
to which the Property is subject, including, without limitation, any ground
lease, Lease or operating agreement, and any document or agreement of record,
affecting or relating to the Property, including, without limitation, any
covenant, condition, easement, encumbrances, lien or other restriction, in each
case as amended, supplemented or otherwise modified as of the date hereof.

 

4

 

 

(d)          Original Loan Document Representations and Warranties. Borrower
represents and warrants to Lender that, to the actual knowledge of Mark Brown,
Global Chief Investment Officer and/or Jason Kirschner, VP of Finance of
Brookfield Office Properties, Inc. (collectively, the “Specified Brookfield
Persons”), all of Borrower’s representations and warranties set forth in the
Original Loan Documents (as qualified or excluded as set forth on Schedule 2)
are true and correct in all material respects as if made by Borrower on and as
of the date hereof.

 

(e)          Financial Statements. Each of Borrower, Old Guarantor, and New
Guarantor, with respect to itself and its respective affiliates only, represents
and warrants to Lender that the financial statements of Borrower, Old Guarantor,
New Guarantor and any of their respective affiliates, as applicable, most
recently delivered to Lender: (i) are true, correct and complete, in all
material respects; (ii) fairly present the financial condition of such entities
as of the date of such statements in all material respects; and (iii) have been
prepared in accordance with generally accepted accounting principles
consistently applied or other accounting standards expressly approved by Lender
in writing, except, in the case of financial statements other than annual
audited financial statements, for the absence of footnotes and normal year-end
adjustments. Each of Borrower, Old Guarantor and New Guarantor, with respect to
itself only, further represents and warrants to Lender that, since the date of
such financial statements, except as set forth on Schedule 3 attached hereto,
there has been no material adverse change in the financial condition of
Borrower, Old Guarantor, New Guarantor or any of such affiliates, as applicable.

 

(f)          Information. Each of Borrower, Old Guarantor, and New Guarantor,
with respect to itself only, represents and warrants to Lender that no
information provided by or on behalf of Borrower, Old Guarantor or New
Guarantor, as applicable, to Lender in connection with the Transaction contains
any untrue statement of a material fact or omits to state any material fact
necessary to make such information not misleading in any material respect.

 

(g)          No Defaults. Borrower represents and warrants to Lender that (i) to
the actual knowledge of the Specified Brookfield Persons, no default, or event
which with the giving of notice or the passage of time, or both, would
constitute an Event of Default has occurred and remains uncured under any of the
Original Loan Documents and (ii) no Event of Default has occurred and remains
uncured under any of the Original Loan Documents.

 

(h)          No Pledges. Each of Borrower and New Guarantor represents and
warrants to Lender that no direct or indirect interest in the Property, Borrower
(or any entity that directly or indirectly owns an equity interest in Borrower)
or any other collateral securing the Loan has been pledged, mortgaged,
hypothecated or otherwise encumbered as security for any obligation in
connection with the Transaction in violation of the Loan Documents.

 

(i)          Borrower Organizational Chart. Borrower represents and warrants to
Lender that (i) the organizational chart attached hereto as Schedule 4 relating
to Borrower, Old Guarantor and the other named persons and/or entities therein
is true and correct immediately prior to the consummation of the Transaction,
(ii) the organizational chart attached hereto as Schedule 5 relating to
Borrower, New Guarantor and the other named persons and/or entities therein is
true and correct immediately after the consummation of the Transaction, and
(iii) immediately after the consummation of the Transaction, (A) Brookfield
Office Properties, Inc., a Canadian corporation, directly or indirectly owns
twenty-five percent (25%) or more of the ownership interests in New Guarantor,
and Controls (as defined in Section 4(a) hereof) New Guarantor and Borrower and
(B) New Guarantor Controls and indirectly owns fifty-one percent (51%) or more
of the ownership interests in Borrower.

 

5

 

 

(j)           The Transaction and the Transaction Agreement. Each of Borrower,
Old Guarantor and New Guarantor represents and warrants to Lender that (i) the
Transaction Agreement is the only material agreement among the Merger Parties
and their respective affiliates governing the terms and conditions for the
consummation of the Equity Transfer, (ii) Borrower has provided Lender, prior to
the date hereof, with true, correct and complete executed copies of the
Transaction Agreement (except certain schedules which have been redacted, which
redacted provisions, individually or in the aggregate, could not reasonably be
considered material in connection with Lender’s decision to consent to the
Transaction as contemplated hereunder), (iii) neither the Transaction Agreement
nor any material term, condition or provision thereof has been amended, modified
or otherwise changed in any material respect or waived or terminated in any
manner which, in any such case, individually or in the aggregate, (A) could
materially and adversely affect the ability of Borrower, Old Guarantor or New
Guarantor to perform its respective obligations under the Loan Documents or (B)
could reasonably be considered material in connection with Lender’s decision to
consent to the Transaction as contemplated hereunder, (iv) Borrower has provided
Lender, prior to the date hereof, with a copy of, if any, all written amendments
or modifications to, or waivers or terminations of, the Transaction Agreement or
any term, condition or provision thereof, and (v) the Transaction has been
consummated as of the date hereof in accordance with the terms and provisions of
the Transaction Agreement.

 

(k)           No Material Adverse Effect. Borrower represents and warrants to
Lender that the consummation of the Transaction will not, (i) adversely affect
the use, possession, ownership or operation of the Property in any material way
under or with respect to the Loan Documents, (ii) materially and adversely
affect any right, privilege, benefit, liability or obligation of the owner of
the Property under or with respect to the Loan Documents, or (iii) deprive
Lender of any material direct or indirect benefits of, or rights under, any of
the Loan Documents.

 

(l)          Financial Certification; No Litigation. Each of Borrower, Old
Guarantor and New Guarantor, with respect to itself only, represents and
warrants to Lender that(i) none of Borrower, Old Guarantor or New Guarantor is
currently a debtor in any bankruptcy, reorganization, insolvency or similar
proceeding, (ii) there is no outstanding litigation (individually or in the
aggregate) materially and adversely affecting, or that could materially and
adversely affect, the Property, Borrower, Old Guarantor, New Guarantor or the
ability of any of the applicable parties to consummate the Transaction in
accordance with the terms and conditions of the Transaction Agreement or this
Agreement, and (iii) none of Borrower or New Guarantor is presently insolvent,
and the proposed Transaction will not render Borrower or New Guarantor
insolvent.

 

6

 

 

(m)          No Prohibited Persons or Embargoed Persons. Each of Borrower and
New Guarantor represents and warrants to Lender that, after giving effect to the
Transaction, (a) none of the funds or other assets of Borrower or New Guarantor
constitute property of, or are beneficially owned or controlled, directly or
indirectly, by any Person or entity subject to trade restrictions under United
States or other relevant law, including, but not limited to, any sanctions
administered or enforced by the United States Department of Treasury’s Office of
Foreign Assets Control and the United Nations Security Council, or economic
sanctions imposed pursuant to the International Emergency Economic Powers Act,
50 U.S.C. § 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., or any Executive Orders or regulations promulgated under any such United
States laws with the result that the investment in Borrower or New Guarantor, as
applicable (whether directly or indirectly), is or would be prohibited by law
(each, an “Embargoed Person”) or the Loan made by Lender is or would be in
violation of law, (b) no Embargoed Person has any interest of any nature
whatsoever in Borrower or New Guarantor, as applicable, with the result that the
investment in Borrower or New Guarantor, as applicable (whether directly or
indirectly), is or would be prohibited by law or the Loan is or would be in
violation of law, and (c) none of the funds of Borrower or New Guarantor, as
applicable, has been derived from any unlawful activity with the result that the
investment in Borrower or New Guarantor, as applicable (whether directly or
indirectly), is or would be prohibited by law or the Loan is or would be in
violation of law. The representations and warranties contained in this Section
2(m) shall not be deemed to apply to (i) unaffiliated non- controlling preferred
stockholders or members or (ii) shareholders in any indirect owner of Borrower
or New Guarantor whose shares are listed through a publicly traded company
listed on any nationally recognized exchange.

 

3.            Post-Closing Obligations. Without limiting anything set forth in
the Loan Documents, to the extent any transfer tax is now or hereafter due and
payable in connection with the Transaction, Borrower shall timely pay such tax.

 

4.            Amendments to Loan Agreement. Borrower and Lender agree (and Old
Guarantor and New Guarantor acknowledge) that the Loan Agreement is hereby
amended as of the date hereof as follows:

 

(a)          Section 1.1. The following definitions, as set forth in Section 1.1
of the Loan Agreement, are amended as follows:

 

(i)          The definition of “Assignment of Management Agreement” is hereby
deleted in its entirety and replaced with the following:

 

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the
Equity Transfer Date, among Lender, Borrower and Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

(ii)         The definition of “Control” is hereby deleted in its entirety and
replaced with the following:

 

7

 

 

“Control” means the ability, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise (including by being the
sole general partner or sole managing member of the Person in question), to (a)
direct or cause the direction of the management and policies of the Person in
question and (b) conduct the day-to-day business operations of the Person in
question.

 

(iii)        The definition of “Guarantor” is hereby deleted in its entirety and
replaced with the following:

 

“Guarantor” shall mean Brookfield DTLA Holdings LLC, a Delaware limited
liability company, together with its successors and permitted assigns, if any,
and any other Person hereafter executing a separate guaranty or indemnity
agreement in favor of Lender in connection with the Loan.

 

(iv)        The definition of “Guaranty” is hereby deleted in its entirety and
replaced with the following:

 

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the Equity
Transfer Date, from Guarantor in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

(v)         The definition of “Insolvency Opinion” is hereby deleted in its
entirety and replaced with the following:

 

“Insolvency Opinion” shall mean that certain nonconsolidation opinion letter,
dated the Equity Transfer Date, rendered by Goodwin Procter LLP in connection
with the Loan.

 

(vi)        The definition of “Management Agreement” is hereby deleted in its
entirety and replaced with the following:

 

“Management Agreement” shall mean that certain Management and Leasing Agreement,
dated as of the Equity Transfer Date, entered into between Borrower and Manager,
as the same may be amended, modified or supplemented from time to time, pursuant
to which Manager is to provide management and other services with respect to the
Property, or, if the context requires, the Replacement Management Agreement.

 

(vii)       The definition of “Manager” is hereby deleted in its entirety and
replaced with the following:

 

“Manager” shall mean Brookfield Properties Management (CA) Inc., a Delaware
corporation, or, if the context requires, a Qualified Manager who is managing
either Property in accordance with the terms and provisions of this Agreement.

 

(viii)      The definition of “Operating Partnership” is hereby deleted in its
entirety and replaced with the following:

 

“Operating Partnership” shall mean Brookfield DTLA Holdings LLC, a Delaware
limited liability company, together with its successors and permitted assigns.

 

8

 

 

(ix)         The definition of “Prescribed Laws” is hereby deleted in its
entirety and replaced with the following:

 

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et. seq., (d) economic sanctions
administered or enforced by the United States Department of Treasury’s Office of
Foreign Assets Control, the United Nations Security Council, or other relevant
sanctions authority, and (e) all other Legal Requirements relating to money
laundering or terrorism.

 

(x)          The definition of “REIT” is hereby deleted in its entirety with
nothing being substituted therefor:

 

(b)          Section 1.1. The following definitions are added to Section 1.1 of
the Loan Agreement:

 

“BOP” shall mean Brookfield Office Properties Inc., a Canadian corporation,
together with any successor entity, whether by merger, consolidation or
otherwise.

 

“Equity Transfer Date” shall mean October 15, 2013.

 

“Surviving REIT” shall mean Brookfield DTLA Fund Office Trust, Inc., a Delaware
corporation.

 

(c)          Section 2.7.1(a) of the Loan Agreement is hereby amended by
deleting the second sentence thereof and substituting the following therefor:

 

The Lockbox Account shall be entitled “North Tower, LLC Lockbox Account - U.S.
Bank National Association, as trustee, successor-in-interest to Bank of America,
N.A., as trustee for the registered holders of GS Mortgage Securities
Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2007-
GG10, as Mortgagee”.

 

(d)          Section 2.7.2 of the Loan Agreement is hereby amended by deleting
the second sentence thereof and substituting the following therefor:

 

The Cash Management Account shall be entitled “North Tower, LLC, FBO Wells Fargo
as Master Servicer”.

 

9

 

 

(e)          Section 4.1.10 of the Loan Agreement is hereby amended by adding
the following sentence immediately after the first sentence set forth therein:

 

The representation and warranty contained in this Section 4.1.10 shall not be
deemed to apply to (i) unaffiliated non-controlling preferred stockholders or
members or (ii) shareholders in any indirect owner of Borrower or Guarantor
whose shares are listed through a publicly traded company listed on any
nationally recognized exchange.

 

(f)          Section 4.1.28 of the Loan Agreement is hereby amended by deleting
the first sentence set forth therein and replacing it with the following:

 

Borrower’s principal place of business as of the date of the Equity Transfer
Date is 250 Vesey Street, 15th Floor, New York, New York 10281-1023.

 

(g)          Section 4.1.30(a) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

Until the Debt has been paid in full, Borrower hereby represents, warrants and
covenants that Borrower has been since the date of its formation, is, shall be
and shall continue to be a Special Purpose Entity.

 

(h)          Section 4.1.35 of the Loan Agreement is hereby amended by adding
the following sentence immediately after the sentence set forth therein:

 

The covenant contained in this Section 4.1.35 shall not be deemed to apply to
(i) unaffiliated non-controlling preferred stockholders or members or (ii)
shareholders in any indirect owner of Borrower or Guarantor whose shares are
listed through a publicly traded company listed on any nationally recognized
exchange.

 

(i)          Section 5.1.1 of the Loan Agreement is hereby amended by adding the
following sentence immediately after the first sentence set forth therein:

 

The covenant set forth in the immediately preceding sentence shall not be deemed
to apply to (i) unaffiliated non-controlling preferred stockholders or members
or (ii) shareholders in any indirect owner of Borrower or Guarantor whose shares
are listed through a publicly traded company listed on any nationally recognized
exchange.

 

(j)          Section 5.1.11(b) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

10

 

 

Borrower will furnish to Lender annually, within ninety (90) days following the
end of each Fiscal Year of Borrower, a complete copy of Borrower’s annual
financial statements (prepared in accordance with GAAP or such other accounting
basis acceptable to Lender and which may be included as schedules to the
financial statements of the Guarantor to be provided to Lender under the terms
of the Guaranty) covering the Property for such Fiscal Year and containing
statements of profit and loss for Borrower and the Property and a balance sheet
for Borrower. Such statements of Borrower shall set forth the financial
condition and the results of operations for the Property for such Fiscal Year,
and shall include amounts representing annual Net Cash Flow, Net Operating
Income, Gross Income from Operations and Operating Expenses. Borrower’s annual
financial statements shall be accompanied by (i) a comparison of the budgeted
income and expenses and the actual income and expenses for the prior Fiscal
Year, (ii) a list of the Major Tenants, (iii) a breakdown showing the year in
which each Lease then in effect expires and the percentage of total floor area
of the Improvements and the percentage of base rent with respect to which Leases
shall expire in each such year, each such percentage to be expressed on both a
per year and cumulative basis, (iv) a schedule reconciling Net Operating Income
to Net Cash Flow (the “Net Cash Flow Schedule”), which shall itemize all
adjustments made to Net Operating Income to arrive at Net Cash Flow, and (v) an
Officer’s Certificate certifying that (A) each annual financial statement fairly
presents the financial condition and the results of operations of Borrower and
the Property being reported upon and that such financial statements have been
audited and given an unqualified opinion by a “Big Four” accounting firm or
other independent certified public accountant reasonably acceptable to Lender,
and (B) as of the date thereof, whether there exists an event or circumstance
which constitutes a Default or Event of Default under the Loan Documents
executed and delivered by, or applicable to, Borrower, and if such Default or
Event of Default exists, the nature thereof, the period of time it has existed
and the action then being taken to remedy the same.

 

(k)           Section 5.2.8 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

Borrower shall not change its principal place of business set forth in Section
4.1.28 of this Agreement (or any subsequent principal place of business changed
in accordance with this Agreement) without first giving Lender at least thirty
(30) days prior notice. Borrower shall not change the place of its organization
as set forth in Section 4.1.28 hereof without the consent of Lender, which
consent shall not be unreasonably withheld. Upon Lender’s request, Borrower
shall execute and deliver additional financing statements, security agreements
and other instruments which may be necessary to effectively evidence or perfect
Lender’s security interest in the Property as a result of such change of
principal place of business or place of organization. As of the Equity Transfer
Date, Borrower’s principal place of business and chief executive office, and the
place where Borrower keeps its books and records, including recorded data of any
kind or nature, regardless of the medium or recording, including software,
writings, plans, specifications and schematics, is and will continue to be, the
address of Borrower set forth in Section 4.1.28 of this Agreement (unless
Borrower notifies Lender in writing at least thirty (30) days prior to the date
of such change).

 

11

 

 

(1)         Section 5.2.10(d) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

Notwithstanding the provisions of this Section 5.2.10. the following Transfers
shall not be deemed to be a Transfer and shall not require Lender’s consent and
shall not require the payment of any application fee:

 

(i)        A Transfer of (but not a pledge or encumbrance of, or granting of a
security interest in) indirect ownership interests in Borrower, provided that:

 

  (A) no Event of Default shall then exist;         (B) after such Transfer, BOP
(I) directly or indirectly owns twenty-five percent (25%) or more of the
ownership interests in Guarantor, and (II) Controls Guarantor and Borrower;    
    (C) after such Transfer, Guarantor Controls and indirectly owns fifty-one
percent (51 %) or more of the ownership interests in Borrower;         (D) after
such Transfer, Mezzanine Borrower Controls (directly) and owns (directly) one
hundred percent (100%) of the ownership interests in Borrower;         (E) if
after such Transfer, more than forty-nine percent (49%) of the direct or
indirect interests in Borrower are held by any Person and its Affiliates that
owned forty-nine percent (49%) or less of the direct or indirect interests in
Borrower on the Equity Transfer Date, then Borrowers shall deliver an Additional
Insolvency Opinion to Lender;         (F) a Qualified Manager continues to
manage the Property thereafter;         (G) Borrower shall have paid all
reasonable out-of-pocket costs and expenses incurred by Lender in connection
with such Transfer, if any; and         (H) within 10 days after such Transfer
(other than Transfers permitted pursuant to clauses (ii), (iii) and (iv) below),
Borrower provides Lender with a certification as to the identity of such
transferee and that the representations, warranties and covenants in the Loan
Documents relating to the ownership and operation of Borrower remain true and
correct with respect to Borrower and its principals after such Transfer.

 

12

 

 

(ii)      Notwithstanding the provisions of clause (i) above, a Transfer of
direct or indirect ownership interests in Guarantor (but not a pledge or
encumbrance of, or granting of a security interest in any such ownership
interests held directly or indirectly by BOP unless the foreclosure of such
pledge, encumbrance or security interest would otherwise constitute a permitted
Transfer under this Agreement), provided that after such Transfer:

 

(A)              BOP (I) directly or indirectly owns twenty-five percent (25%)
or more of the ownership interests in Guarantor and (II) Controls Guarantor and
Borrower; and

 

(B)              Guarantor Controls and indirectly owns fifty-one percent (51%)
or more of the ownership interests in Borrower.

 

(iii)    Transfers of direct or indirect ownership interests in BOP.

 

(iv)    Transfers of the Series A Preferred Shares of the Surviving REIT or the
accommodation shareholders of any real estate investment trust, provided that,
after such Transfer:

 

(A)             BOP (I) directly or indirectly owns 25% or more of the ownership
interests in Guarantor and (II) Controls Guarantor and Borrower; and

 

(B)              Guarantor Controls and indirectly owns 51 % or more of the
ownership interests in Borrower.

 

(m)     Section 5.2.10(f) of the Loan Agreement is hereby amended by deleting
clause (v) set forth therein in its entirety and replacing it with the
following:

 

payment of an assumption fee equal to one percent (1.00%) of the Outstanding
Principal Balance with respect to each Transfer that occurs pursuant to this
Section 5.2.10(f);

 

(a)          Section 7.1 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

 

Additional Collateral Reserve. On the Equity Transfer Date, Borrower shall
deposit with Lender $5,000,000.00 in cash to be held by Lender in an account
(the “Additional Collateral Reserve Account”) as additional collateral to secure
Borrower’s payment of the Debt and payment and performance of the Obligations.
On each Payment Date that occurs in April 2014, October 2014, April 2015 and
October 2015, Borrower shall deposit with Lender $1,250,000.00 in cash to be
held by Lender in the Additional Collateral Reserve Account. All amounts
deposited with Lender pursuant to this Section 7.1 shall hereinafter be referred
to as the “Additional Collateral Reserve Funds”, and the Additional Collateral
Reserve Funds shall be considered one of the “Reserve Funds” for all purposes of
this Agreement and the other Loan Documents. Provided that no monetary Event of
Default shall occur between the date hereof and October 15, 2016, then Lender
shall return all Additional Collateral Reserve Funds to Borrower no later than
five (5) Business Days thereafter.

 

13

 

 

(b)          Lender and Borrower agree that all Unfunded Tenant Allowance Funds
held by Lender pursuant to Section 7.4.1 of the Loan Agreement shall be
transferred, on the date hereof, to the account pursuant to which Lender is
holding the Rollover Reserve Funds under Section 7.4.2 of the Loan Agreement,
and, on and after the date hereof, all such transferred Unfunded Tenant
Allowance Funds shall be considered Rollover Reserve Funds.

 

(c)          Section 9.5 of the Loan Agreement is hereby amended by deleting
clause (i) thereof and replacing it with the following:

 

(i)          [reserved]

 

(d)          Section 10.6 of the Loan Agreement is hereby amended by deleting
all addresses therefrom, beginning at the end of the first paragraph with the
phrase “If to Lender:”, and replacing them with the addresses (together with
required copies) for Borrower and Lender set forth in Section 11 of this
Agreement.

 

(e)          Schedule III of the Loan Agreement is hereby deleted in its
entirety and replaced with Schedule 5 attached to this Agreement.

 

5.          Amendments to Environmental Indemnity. Borrower, New Guarantor, Old
Guarantor and Lender agree that Section 19 of the Environmental Indemnity is
hereby amended by deleting the address for “Guarantor” set forth therein and
substituting the address (together with required copies) for New Guarantor set
forth in Section 11 of this Agreement.

 

6.          Borrower Confirmation of Loan Documents. Except as expressly set
forth herein, neither the Transaction nor anything contained herein shall limit,
impair, terminate or revoke the obligations of Borrower under the Loan
Documents, and such obligations shall continue in full force and effect in
accordance with the respective terms and provisions of the Loan Documents.
Borrower hereby ratifies and agrees to pay when due all sums due or to become
due or owing under the Note, the Security Instrument, the Loan Agreement and the
other Loan Documents and, except as expressly set forth herein, shall hereafter
faithfully perform all of its obligations under and be bound by all of the
provisions of the Loan Documents and, except as expressly set forth herein,
hereby ratifies and reaffirms all of its obligations and liabilities under the
Note, the Security Instrument, the Loan Agreement and the other Loan Documents.
Borrower has no offsets or defenses to its obligations under the Loan Documents
and to the extent Borrower would be deemed to have any such offsets or defenses
as of the date hereof, Borrower hereby knowingly waives and relinquishes such
offsets or defenses.

 

14

 

 

7.            Old Guaranty and Environmental Indemnity.

 

(a)          Confirmation of Old Guaranty and Environmental Indemnity. Except as
set forth in Section 7(b) below, neither the Transaction nor anything contained
herein shall limit, impair, terminate or revoke the obligations of Old Guarantor
under the Old Guaranty or the Environmental Indemnity, and such obligations
shall continue in full force and effect in accordance with the respective terms
and provisions of the Old Guaranty and the Environmental Indemnity. Except as
set forth in Section 7(b) below, Old Guarantor hereby ratifies and reaffirms all
of its obligations and liabilities under the Old Guaranty and the Environmental
Indemnity and reaffirms its waiver of each and every one of the defenses to such
obligations as set forth in the Old Guaranty and the Environmental Indemnity.

 

(b)          Partial Release of Old Guarantor. Lender hereby releases (on the
date hereof) Old Guarantor from liability under the Old Guaranty and the
Environmental Indemnity; provided, however, that the parties hereby acknowledge
and agree that Old Guarantor is expressly not released from and nothing
contained herein is intended to limit, impair, terminate or revoke, any of Old
Guarantor’s obligations under the Old Guaranty or the Environmental Indemnity to
the extent the same arise out of or in connection with any act or omission
occurring (or condition existing) on or before the date hereof (the “Retained
Obligations”), and that the Retained Obligations shall continue in full force
and effect in accordance with the terms and provisions thereof and hereof. Old
Guarantor’s obligations under each of the Old Guaranty and the Environmental
Indemnity with respect to the Retained Obligations shall not be limited,
discharged, reduced or terminated by any extension, amendment, renewal or
modification to the Loan Documents, including, without limitation, pursuant to
this Agreement, or any of the other documents and agreements executed in
connection with the transactions contemplated hereby, or due to any changes to
the terms of repayment thereof, modifications, extensions or renewals of
repayment dates, releases or subordinations of security in whole or in part,
changes in the interest rate or advances of additional funds by Lender in its
discretion for purposes related to those set forth in the Loan Documents.

 

(c)          Joinder to Environmental Indemnity. New Guarantor hereby joins (on
the date hereof) the Environmental Indemnity as the “Guarantor” and as an
“Indemnitor” thereunder and becomes a party to the Environmental Indemnity for
all purposes thereof. New Guarantor further covenants and agrees that by its
execution of this Agreement it shall be bound by and shall comply with all the
terms and conditions of the Environmental Indemnity as if New Guarantor were an
original signatory thereto.

 

8.            Release and Covenant Not to Sue; Default Notices.

 

(a)          Each of Borrower, Old Guarantor and New Guarantor on behalf of
itself and its affiliates, heirs, successors and assigns (collectively,
“Releasing Parties”), hereby releases and forever discharges Lender, any trustee
of the Loan, any servicer of the Loan, each of their respective
predecessors-in-interest and successors and assigns, together with the officers,
directors, partners, employees, investors, certificate holders and agents of
each of the foregoing (collectively, the “Lender Parties”), from all debts,
accountings, bonds, warranties, representations, covenants, promises, contracts,
controversies, agreements, claims, damages, judgments, executions, actions,
inactions, liabilities, demands or causes of action of any nature, at law or in
equity, known or unknown, which any Releasing Party now has by reason of any
cause, matter, or thing through and including the date hereof relating in any
manner whatsoever to matters arising out of: (a) the Loan, including, without
limitation, its funding, administration and servicing; (b) the Loan Documents;
(c) the Property; (d) any reserve and/or escrow balances held by Lender or any
servicers of the Loan; or (e) the Transaction. Each of Borrower, Old Guarantor
and New Guarantor, on behalf of itself and its affiliates, heirs, successors and
assigns, covenants and agrees never to institute or cause to be instituted or
continue prosecution of any suit or other form of action or proceeding of any
kind or nature whatsoever against any of the Lender Parties by reason of or in
connection with any of the foregoing matters, claims or causes of action.

 

15

 

 

THIS RELEASE INCLUDES CLAIMS OF WHICH BORROWER, OLD GUARANTOR AND/OR NEW
GUARANTOR ARE PRESENTLY UNAWARE OR WHICH BORROWER, OLD GUARANTOR AND/OR NEW
GUARANTOR DO NOT PRESENTLY SUSPECT TO EXIST WHICH, IF KNOWN BY BORROWER, OLD
GUARANTOR AND/OR NEW GUARANTOR, WOULD MATERIALLY AFFECT BORROWER’S RELEASE OF
THE LENDER PARTIES, OLD GUARANTOR’S RELEASE OF THE LENDER PARTIES OR NEW
GUARANTOR’S RELEASE OF THE LENDER PARTIES. BORROWER, OLD GUARANTOR AND NEW
GUARANTOR EACH SPECIFICALLY WAIVES THE PROVISION OF CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

(b)          Based solely on the actual knowledge of Tim Teague, an employee of
Master Servicer who is currently assigned to the servicing of the Loan, and
without investigation or inquiry, no Event of Default has occurred and is
continuing. For purposes of the foregoing, “Master Servicer” means Wells Fargo
Bank, National Association, in its capacity as master servicer for the Loan.

 

9.          Transaction Indemnity.

 

(a)          Borrower agrees to reimburse, defend, indemnify and hold Lender,
its officers, agents, loan servicers and employees harmless from and against any
and all liabilities, claims, damages, penalties, expenditures, losses or charges
(including, but not limited to, all reasonable legal fees and court costs),
which may now or in the future be suffered, paid or otherwise actually incurred
as a result of or arising out of any fraudulent or tortious conduct of Borrower
in connection with this Agreement, including the intentional misrepresentation
of financial data presented by or on behalf of Borrower to Lender.

 

(b)          Old Guarantor agrees to reimburse, defend, indemnify and hold
Lender, its officers, agents, loan servicers and employees harmless from and
against any and all liabilities, claims, damages, penalties, expenditures,
losses or charges (including, but not limited to, all reasonable legal fees and
court costs), which may now or in the future be suffered, paid or otherwise
actually incurred as a result of or arising out of any fraudulent or tortious
conduct of Old Guarantor in connection with this Agreement, including the
intentional misrepresentation of financial data presented by or on behalf of Old
Guarantor to Lender.

 

16

 

 

(c)          New Guarantor agrees to reimburse, defend, indemnify and hold
Lender, its officers, agents, loan servicers and employees harmless from and
against any and all liabilities, claims, damages, penalties, expenditures,
losses or charges (including, but not limited to, all reasonable legal fees and
court costs), which may now or in the future be suffered, paid or otherwise
actually incurred as a result of or arising out of any fraudulent or tortious
conduct of New Guarantor in connection with this Agreement, including the
intentional misrepresentation of financial data presented by or on behalf of New
Guarantor to Lender.

 

10.         Costs and Expenses. The following fees, costs and expenses charged
or incurred by Lender in connection with the Transaction, this Agreement and the
transactions contemplated hereunder shall be the obligations of Borrower and
paid by Borrower on or prior to the date hereof: (i) reasonable attorney’s fees
actually incurred by Lender’s counsel and Servicer’s counsel; (ii) any mortgage,
intangible and like taxes which may be due and payable on account of this
Agreement or the transactions contemplated hereunder; (iii) all other fees,
costs and expenses incurred by Lender in connection with the Transaction, this
Agreement and the transactions contemplated hereunder, including but not limited
to, the Processing Fee described in the application submitted by Borrower and
others to Wells Fargo Bank, N.A., as master servicer for the Loan (the
“Application”), in connection with Borrower’s request for Lender’s consent to
the Transaction; (iv) the Transfer Fee (as defined in the Application) in the
amount of Two Million Seven Hundred Fifty Thousand and 00/100ths Dollars
($2,750,000.00); and (v) rating agency fees, costs and expenses. The
effectiveness of this Agreement is subject to and conditioned upon payment by
Borrower of the foregoing fees, costs and expenses specified in the escrow
instruction letter, dated on or about the date hereof, that was delivered by
Goodwin Procter LLP, as counsel to Borrower for such purposes, and acknowledged
and agreed to by Fidelity National Title Insurance Company, as escrow agent, in
connection with the closing of, among other transactions, the Equity Transfer.

 

11.         Notices. With respect to all notices or other written communications
hereunder, such notice or written communication shall be given, and shall be
deemed effective, pursuant to the procedures set forth in Section 10.6 of the
Loan Agreement, addressed as follows:

 

  If to Borrower: North Tower, LLC     c/o Brookfield Office Properties     U.S.
Commercial Operations     250 Vesey Street, 15th Floor     New York, New York
10281-1023     Attn: Jason Kirschner     Fax: 212-417-7194

 

17

 

 

  with a copy to: Brookfield Properties Management (CA) Inc.     c/o Brookfield
Office Properties     250 Vesey Street, 15th Floor     New York, New York 10281
    Attn: General Counsel     Fax: 212-417-7197           and           Fried,
Frank, Harris, Shriver & Jacobson LLP     One New York Plaza     New York, New
York 10004     Attn: Joshua Mermelstein     Fax: 212-859-4000           and    
      Goodwin Procter LLP     Exchange Place     53 State Street     Boston, MA
02109     Attn: Samuel L. Richardson     Fax: 617-523-1231         If to New
Guarantor: Brookfield Holdings DTLA LLC     c/o Brookfield Office Properties    
U.S. Commercial Operations     250 Vesey Street, 15th Floor     New York, New
York 10281-1023     Attn: Jason Kirschner     Fax: 212-417-7194         with a
copy to: Brookfield Properties Management (CA) Inc.     c/o Brookfield Office
Properties     250 Vesey Street, 15th Floor     New York, New York 10281    
Attn: General Counsel     Fax: 212-417-7197     and           Fried, Frank,
Harris, Shriver & Jacobson LLP     One New York Plaza     New York, New York
10004     Attn: Joshua Mermelstein     Fax: 212-859-4000

 

 

18

 

 

    and           Goodwin Procter LLP     Exchange Place     53 State Street    
Boston, MA 02109     Attn: Samuel L. Richardson     Fax: 617-523-1231         If
to Old Guarantor: MPG Office, L.P.     c/o MPG Office Trust     355 South Grand
Avenue, Suite 3300     Los Angeles, California 90071     Attn:  Christopher M.
Norton    

Executive Vice President, General Counsel

Fax: 213-533-5572

        with a copy to: Latham & Watkins LLP     650 Town Center Drive     20th
Floor     Costa Mesa, CA 92626-1925     Attn: David C. Meckler     Fax:
714-755-8290         If to Lender: U.S. Bank National Association, as Trustee,  
  Successor-in-interest to Bank of America, N.A., as     Trustee for the
Registered Holders of GS Mortgage     Securities Corporation II, Commercial
Mortgage     Pass-Through Certificates, Series 2007-GG10     c/o Wells Fargo
Commercial Mortgage Servicing     Duke Energy Center     550 S. Tryon Street,
14th Floor     Charlotte, NC 28202     Attention: Asset Manager     Loan Nos.:
34-3002026 and 30-9991191         with a copy to: Dechert LLP     One Maritime
Plaza, Suite 2300     San Francisco, CA 94111     Attention: Joseph B. Heil

 

12.         Loan Documents. This Agreement and all other documents executed in
connection herewith shall each constitute a Loan Document for all purposes under
the Note, the Security Instrument, the Loan Agreement and the other Loan
Documents. All references in each of the Loan Documents to the Loan Agreement
shall be deemed to be a reference to the Loan Agreement as defined herein. All
references in each of the Loan Documents to the Loan

 

19

 

 

Documents or to any particular Loan Document shall be deemed to be a reference
to such Loan Documents as amended by this Agreement, the Lockbox Agreement
Amendment or the Cash Management Agreement Amendment, as applicable, and as the
same may be further amended, restated, replaced, supplemented, renewed, extended
or otherwise modified from time to time.

 

13.         No Other Amendments. Except as expressly amended hereby or in
connection herewith, each Original Loan Document shall remain in full force and
effect in accordance with its terms and provisions, without any waiver,
amendment or modification of any provision thereof.

 

14.         No Further Modifications. This Agreement may not be amended,
modified or otherwise changed in any manner except by a writing executed by all
of the parties hereto.

 

15.         Severability. In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, such provision shall be deemed to have been
modified to the extent necessary to make it valid, legal and enforceable. The
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

16.         Successors and Assigns. This Agreement is binding on, and shall
inure to the benefit of the parties hereto, their administrators, executors, and
successors and assigns; provided, however, that each of Borrower, Old Guarantor
and New Guarantor may only assign its rights hereunder to the extent expressly
permitted in the Loan Documents.

 

17.         Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to the
conflict of laws provisions of said state.

 

18.         Entire Agreement. This Agreement constitutes all of the agreements
among the parties relating to the matters set forth herein and supersedes all
other prior or concurrent oral or written letters, agreements and understandings
with respect to the matters set forth herein.

 

19.         Counterparts. This Agreement may be signed in any number of
counterparts by the parties hereto, all of which taken together shall constitute
one and the same instrument.

 

[Signatures appear on the following pages]

 

20

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first above written.

 

  LENDER:       U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE,
SUCCESSOR-IN-INTEREST TO BANK OF AMERICA, N.A., AS TRUSTEE FOR THE REGISTERED
HOLDERS OF GS MORTGAGE SECURITIES CORPORATION II, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2007- GG10

 

  By:    Wells Fargo Bank, N.A., successor by  merger to Wachovia Bank, N.A., as
Master Servicer

 

    By: /s/ Wayne Ventus, Jr.       Name: Wayne Ventus, Jr.       Title:
Assistant Vice President

 

[signatures continue on next page]

 

Consent and Acknowledgement Agreement

Wells Fargo Tower

18307395

 

 

 

 

  BORROWER:       NORTH TOWER, LLC,   a Delaware limited liability company

 

  By: /s/ G. Mark Brown   Name: G. Mark Brown     Title: Global Chief Investment
Officer

 

  NEW GUARANTOR:       BROOKFIELD DTLA HOLDINGS LLC,   a Delaware limited
liability company

 

  By:

Brookfield DTLA GP LLC, a Delaware

limited liability company, its managing

member

 

    By: /s/ G. Mark Brown       Name:G. Mark Brown       Title: Global Chief
Investment Officer

 

[signatures continue on next page]

 

Consent and Acknowledgement Agreement

Wells Fargo Tower

18307395

 

 

 

 

  OLD GUARANTOR:       MPG OFFICE, L.P.,   a Maryland limited partnership

 

  By: MPG Office Trust, Inc.,     a Maryland corporation,     its general
partner

 

    By: /s/ Christopher M. Norton       Name: Christopher M. Norton      
Title:    Executive Vice President, General Counsel

 

Consent and Acknowledgement Agreement

Wells Fargo Tower

18307395

 

 

 

 

SCHEDULE 1

 

Consents

 

None

 

 

 

 

SCHEDULE 2

 

Qualified and Excluded Representations and Warranties

 

The representations and warranties set forth in Section 4.1.4, Section 4.1.6,
Section 4.1.7, Section 4.1.8, Section 4.1.11, Section 4.1.20, Section 4.1.26 and
Section 4.1.39 of the Loan Agreement are excluded for purposes of Section 2(d)
of this Agreement and are not deemed remade.

 

 

 

 

SCHEDULE 3

 

Financial Statements Exceptions

 

None

 

 

 

 

SCHEDULE 4

 

Organizational Chart of Borrower

 

(Pre-Transaction)

  

[attached]

 

 

 

 

Wells Fargo Tower Structure

Before Consummation

Of Merger Transaction

 

[tpg28.jpg]

 

 

 

 

SCHEDULE 5

 

Organizational Chart of Borrower

 

(Post-Transaction)

 

[attached]

 

 

 

 

Bank of America Plaza / E&Y Plaza / Gas Company Tower / Wells Fargo Tower

Ownership Structure

  

Post-Closing

 

[tpg30.jpg]

 

[1]  BOP Management Inc. and BPOP Investor Subsidiary Inc. combine to directly
own at least 25% of the interests in Brookfield DTLA Holdings LLC

 

[2]  Brookfield DTLA Holdings LLC Controls and indirectly owns at least 51% of
the interests in each of EYP Realty, LLC, 333 South Hope Co. LLC, North Tower,
LLC, Maguire Properties-350 S. Figueroa, LLC and Maguire Properties-555 W.
Fifth, LLC

 

 

 